Citation Nr: 0941457	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hypertensive heart 
disease with left ventricular hypertrophy. 

3.  Entitlement to service connection for peripheral vascular 
disease of both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to 
May 1980.  He also had additional periods of service in the 
Navy Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision, by the 
Nashville, Tennessee, Regional Office (RO), which denied the 
Veteran's claim of entitlement to service connection for 
hypertension, hypertensive vascular disease with left 
ventricular hypertrophy, and peripheral vascular disease of 
both lower extremities.  

In July 2008, the Veteran appeared and offered testimony at a 
hearing before the undersigned Veterans Law Judge, sitting at 
the RO.  A transcript of that hearing is of record.  

In December 2008, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in July 2009.  


FINDINGS OF FACT

1.  Hypertension was first diagnosed many years after service 
and there is no competent evidence of a link between 
hypertension and service.  Isolated elevated readings in 
service have not been shown to be the onset of hypertension.  

2.  The Veteran's hypertensive heart disease with left 
ventricular hypertrophy was not manifested until many years 
after service and is not shown by the evidence of record to 
be related to active duty service.  

3.  The Veteran's peripheral vascular disease of both lower 
extremities is not a result of any event, injury, or disease 
during active service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).  

2.  Hypertensive vascular disease with left ventricular 
hypertrophy was not incurred in or aggravated by active 
military service nor may it be presumed to have incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  

3.  Peripheral vascular disease of both lower extremities was 
not incurred in or aggravated by active military service, nor 
may it be presumed to have incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in June 2006 from the RO to the Veteran which 
was issued prior to the RO decision in September 2006.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board finds that the content of 
that letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  In addition, the April 
2007 SOC and the July 2009 SSOC provided the Veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

VA has satisfied its duty to assist the Veteran under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with those private medical records identified by the 
Veteran.  VA afforded the appellant an opportunity to appear 
for a hearing.  The Veteran has been afforded an examination 
on the issues decided herein.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The examination was conducted by a medical 
doctor.  The examination report reflects that the examiner 
solicited symptoms from the Veteran, examined the Veteran, 
and provided a diagnosis consistent with the record.  
Therefore, the examination is adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

II.  Factual Background

The Veteran's entry examination, dated in December 1973, was 
negative for any complaints or diagnoses of hypertension, 
hypertensive heart disease, or peripheral vascular disease.  
Blood pressure reading was 128/76.  The service treatment 
records show that the Veteran was admitted to the hospital in 
July 1974 with a diagnosis of abdominal pain.  On admission, 
his blood pressure was 110/90.  The impression at admission 
was gastroenteritis, rule out appendicitis.  On the occasion 
of a separation examination in March 1976, blood pressure 
reading was 110/80.  On separation examination in April 1980, 
his blood pressure reading was 120/88.  A reserve 
examination, dated in May 1982, shows a blood pressure 
reading of 124/76 and an August 1983 medical note shows a 
reading of 130/92.  His service treatment records (STRs) are 
negative for any hypertensive heart disease or peripheral 
vascular disease.  

Of record are private treatment reports dated from April 1999 
through April 2002, which show that the Veteran received 
clinical evaluation and treatment for hypertension, 
claudication of the left leg, and peripheral vascular 
disease.  In April 2001, the Veteran was seen for complaints 
of worsening exertional type chest pain over the past 5 days.  
The impressions were chest pain, syncope, sinus tachycardia, 
hypertension, and claudication.  During an office visit in 
April 2001, Dr. Andrew Poret III noted that the Veteran had a 
past medical history pertinent for hypertension and 
cerebrovascular accident.  Following a physical examination, 
the impression was severe peripheral vascular disease with 
life limiting claudication.  In November 2001, the Veteran 
was seen for increased pain in his left leg at rest and with 
ambulation; at that time, Dr. Poret informed the Veteran that 
his symptoms were not caused by his arterial blood flow.  Dr. 
Poret noted that the Veteran may be having some spasms 
secondary to continued tobacco abuse.  In April 2002, the 
Veteran underwent angioplasty of the distal left superficial 
femoral artery (SFA); the impression was atherosclerotic 
disease involving the left SFA with area of tight stenosis.  

VA progress notes dated from August 2002 to September 2002 
reflect diagnoses of hypertension.  An arterial study, 
performed in October 2002, revealed mild to moderate arterial 
insufficiency secondary to SFA and distal disease on the 
right; no disease was shown on the left side.  

During a VA examination in September 2002, the Veteran 
reported a history of bilateral calf pain since 1999.  The 
impression was history of peripheral vascular disease with 
symptoms of claudication at 150 feet.  The Veteran was also 
seen at the Neurology clinic in September 2002, at which time 
it was noted that he suffered a stroke in 1999; at that time, 
he was told that he had significantly high blood pressure.  
Family history is pertinent for his father dying of stroke at 
age 48; and, his mother has coronary artery disease and has 
been on medication for the treatment of her heart problems.  
The pertinent diagnoses were right brain stroke affecting the 
left side of the body with decreased strength and decreased 
sensation to the body; hyperlipidemia; blood pressure, 
currently controlled with medications; and peripheral 
vascular disease for which he is being treated.  The examiner 
stated that the Veteran has significant medical problems that 
include hypertension, hyperlipidemia, and multiple strokes.  

VA treatment notes dated from August 2005 through May 2006 
reflect diagnoses of hypertension and peripheral vascular 
disease.  In May 2006, the Veteran was admitted to a VA 
hospital with a diagnosis of peripheral vascular disease 
secondary to arthrosclerosis; secondary diagnoses included 
hypertension and hypercholesterolemia.  He underwent a right 
femoral to above-the-knee popliteal bypass.  

At his personal hearing in July 2008, the Veteran indicated 
that he has been told that the blood pressure reading he had 
at separation from service was a precursor to the 
hypertension with which he has now been diagnosed.  The 
Veteran reported that the first time he knew that he had 
hypertension was when he suffered a heart attack in 1999; he 
stated that his doctor told him that his heart disease and 
peripheral vascular disease were related to his hypertension.  
The Veteran testified that a doctor with social security 
asked him whether he knew that he had had hypertension; the 
Veteran related that he simply knew that he suffered from 
severe headaches.  The Veteran maintained that he has been 
treated for many years for hypertension, but everything he 
has read and everything he has been told by doctors, this 
situation has been there for quite some time but he was not 
aware of it.  

Received in January 2009 was a copy of a Social Security 
Administration decision, dated in September 2002, which found 
the Veteran to have been disabled since January 2000.  It was 
noted that the medical evidence established that the Veteran 
had peripheral vascular disease with claudication, 
supraventricular tachycardia, concentric hypertrophy, poorly 
controlled hypertension, and degenerative disk disease.  

Received in February 2009 were private treatment reports from 
the SSA.  During a clinical visit in January 2000, Dr. Wassef 
indicated that he saw the Veteran at the hospital when he 
presented with delirium tremens; at that time, he also had 
supraventricular tachycardia that had resolved.  The Veteran 
was seen for complaints of left leg numbness.  On 
examination, his blood pressure was 170/108.  The impression 
was left leg numbness, rule out peripheral neuropathy versus 
cerebrovascular accident; hypertension, new onset; and 
history of supraventricular tachycardia.  

The Veteran was afforded a VA examination in March 2009.  The 
examiner noted that the Veteran had a 42-pack year history of 
heavy smoking.  He also noted that the Veteran had a 
confirmed diagnosis of peripheral vascular disease in April 
2002.  There is no clinical heart disease.  On 
echocardiogram, the veteran had mild to moderate concentric 
hypertrophy of the heart; this was most commonly caused by 
uncontrolled high blood pressure.  On examination, blood 
pressure reading was 132/90.  A cardiology stress test 
revealed mild reversible ischemia of the middle and proximal 
segments of the inferior wall.  A chest x-ray was negative 
for any cardiac or pulmonary abnormality.  The pertinent 
diagnosis was hypertensive heart disease.  The examiner noted 
that the problem associated with this was moderate concentric 
hypertrophy of the heart.  He also noted that moderate 
concentric hypertrophy of the heart is a reflection of the 
Veteran's uncontrolled hypertension.  

A hypertensive pulmonary examination was also conducted in 
March 2009.  Examination of the chest was normal, except for 
excursion which was slightly decreased.  Blood pressure 
readings were 152/90, 154/94, and 136/90.  The pertinent 
diagnosis was essential hypertension; the examiner noted that 
the term essential means that there is no known etiology.  
The examiner explained that cigarette smoking temporarily 
raises the blood pressure, which in heavy long-term smokers 
like this Veteran can cause vascular damage by the smoker's 
having elevated blood pressure most of the day.  The examiner 
further noted that cigarette smoking is not a risk factor for 
hypertension but does increase the risk of complications like 
peripheral vascular disease.  The examiner stated that it was 
less likely than not that the Veteran's hypertension was 
traceable to his period of active military service.  The 
examiner explained that the only elevated blood pressure 
reading during active service was in 1974, which can be 
explained by the presence of severe pain; he noted that one 
elevated blood pressure reading is never enough to give the 
diagnoses of hypertension.  The examiner further opined that 
because it was less likely than not that the Veteran's 
hypertension was traceable to his period of active military 
service, the heart condition or peripheral vascular disease 
caused by or aggravated by the hypertension would not be 
service connected.  



III.  Legal Analysis

Veterans are entitled to compensation if they develop a 
disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to 
compensation for a present disability, a Veteran must show:  
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Service connection for a chronic disease such as 
arteriosclerosis and cardiovascular-renal disease, including 
hypertension, may be granted if manifest to a compensable 
degree within one year of separation form service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh the testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

A.  Hypertension

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101 note (1).  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Id.  

After review of the evidentiary record, the Board finds that 
service connection for hypertension is not warranted.  
Competent medical evidence showing current hypertension has 
been submitted.  Accordingly, the remaining question is 
whether the currently shown hypertension is related to the 
Veteran's active military service.  Review of the service 
medical records reveals that the Veteran had a diastolic 
blood pressure of 90mm. in July 1974.  The Veteran did not 
receive treatment for hypertension during service and his 
separation examination did not indicate that the Veteran had 
hypertension.  The Veteran was not diagnosed as having 
hypertension during service.  Prescribed blood pressure 
medication and a diagnosis of hypertension are not shown in 
these records.  An examination performed coincident with the 
Veteran's separation from active service showed a normal 
clinical evaluation of the heart.  Blood pressure at that 
time was 120/88 and the Veteran denied having had high blood 
pressure.  The record also reflects a blood pressure reading 
of 130/92 during an examination in the reserves in August 
1983.  However, there was no diagnosis of high blood 
pressure.  Although the Veteran had two elevated blood 
pressure readings, the Board does not find that this is 
indicative of diastolic blood pressure of predominantly 90mm. 
or greater.  

Moreover, there is no indication in the record that 
hypertension was manifest within one year of the Veteran's 
release from active service.  The first diagnosis of 
hypertension is in January 2000, more than one year after 
active service, well outside of the period for presumptive 
service connection for hypertension.  See 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The gap of 
time of between the service and the first medical evidence of 
a diagnosis of hypertension is, in itself, significant and it 
weighs against the Veteran's claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  

Furthermore, there is no competent evidence relating the 
hypertension to service.  The examiner of March 2009 opined 
that it was less likely than not that the Veteran's 
hypertension was traceable to his period of active military 
service.  The examiner explained that the only elevated blood 
pressure reading in service was in 1974, which can be 
explained by the presence of severe pain; he noted that one 
elevated blood pressure reading is never enough to diagnose 
hypertension.  Furthermore, the examiner noted that the 
diagnosis of essential hypertension denotes an unknown 
etiology.  

The Board has considered the Veteran's statements and 
testimony regarding onset of high blood pressure.  He is 
competent to report symptomatology and when it occurred.  The 
Court has noted that symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  However, 
the Court has also noted that in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).   In this case, the assertions of findings showing 
high blood pressure, as well as the Veteran's reports of 
symptoms, are in conflict with the normal clinical findings 
during service, the Veteran's specific denial of pertinent 
history during service, and normal clinical findings in the 
years following service.  Here, the Board is not presented 
with a mere absence of contemporaneous records.  Rather, the 
Board is presented with normal findings and the Veteran's 
specific denial of pertinent history on discharge in April 
1980.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence); Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  The 
Board concludes that the contemporaneous medical evidence and 
the medical opinions are more probative as to the onset of 
hypertension.  Furthermore, as noted by the VA examiner, 
isolated findings of an elevated blood pressure do not 
establish the presence of hypertension during service.  

In summary, the evidence points to a post-service onset of 
the Veteran's hypertension.  There is a remarkable lack of 
evidence of pathology or treatment in proximity to service or 
within years of separation.  Furthermore, the separation 
examination disclosed that the Veteran's heart and vascular 
system were normal.  The Board finds the negative and silent 
record to be far more probative than the Veteran's remote, 
unsupported assertions.  Rather, the probative evidence 
establishes that the post-service diagnosis of hypertension 
is not related to service.  The Board has considered the 
record and the Veteran's assertions.  However, the most 
probative evidence consists of treatment records 
demonstrating onset after service discharge and the negative 
medical opinion by the examiner who reviewed the file.  
Absent competent evidence relating this disability to 
service, the claim of entitlement to service connection must 
be denied.  

For the reasons above, the preponderance of the evidence is 
against the Veteran's claim.  38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Hypertensive Heart Disease

After reviewing the Veteran's claims folder, the Board finds 
that there is no evidence of a heart disorder, diagnosed as 
hypertensive heart disease, having been incurred or 
aggravated during his active military service.  
Significantly, the Veteran's service treatment records are 
completely silent as to any complaints of or treatment for a 
heart disability.  His separation examination, performed in 
April 1980, noted that his heart was normal.  The evidentiary 
record does not contain any medical evidence showing the 
Veteran manifested any heart disease within his first post-
service year.  In fact, post-service treatment records do not 
show any treatment for heart disorder until October 1999, at 
which time he was found to have the symptom of 
supraventricular tachycardia, over 19 years after the 
Veteran's discharge from active service.  Therefore, service 
connection for hypertensive heart disease is not warranted on 
a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Subsequent treatment records show that the Veteran underwent 
an angioplasty in April 2002, and in November 2004 when he 
underwent cardiac catheterization; he was subsequently 
diagnosed with minimal coronary artery disease in March 2006.  
More recently, during the March 2009 VA examination, the 
Veteran was diagnosed with hypertensive heart disease.  The 
gap between service and the first medical evidence of a 
diagnosis of a heart disease is, in itself, significant and 
it weighs against the Veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  

Moreover, there is no medical evidence of record linking the 
Veteran's current heart disorder to his active military 
service, or to any incident therein.  While a diagnosis of 
hypertensive heart disease has been shown by the evidence of 
record, there is no competent evidence indicating that this 
condition was caused or aggravated by the Veteran's service.  
A VA examination of the heart was conducted in March 2009.  
The VA examiner opined that because it was less likely than 
not that the Veteran's hypertension was traceable to his 
period of active military service, any heart condition caused 
by or aggravated by hypertension would not be service 
connected.  Thus, the only competent opinion of record 
concerning a relationship between the Veteran's current heart 
disorder and service is negative.  

The Veteran's opinion that his heart disease is related to 
service is not competent evidence.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a Veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of 
hypertensive heart disease, manifested years after his period 
of service, is far too complex a medical question to lend 
itself to the opinion of a layperson.  

In summary, the evidence clearly points to a remote, post-
service onset of the Veteran's heart disease.  There is a 
remarkable lack of competent evidence of pathology or 
treatment in proximity to service or within many years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the Veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post-service diagnosis is not 
related to service.  Absent competent evidence relating 
hypertensive heart disease to service, the claim of 
entitlement to service connection must be denied.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C.  Peripheral Vascular Disease

Based upon the evidence of record, the Board finds the 
Veteran's peripheral vascular disease of the lower 
extremities was not incurred as a result of an event, injury, 
or disease during active service.  Significantly, the 
Veteran's service treatment records, including medical 
examinations, are silent for any complaints, treatment, or 
diagnosis referable to peripheral vascular disease.  The 
initial diagnosis of the claimed disorder was provided in 
April 2000, many years after the Veteran's discharge from 
active service.  Moreover, no competent evidence has been 
provided linking this disorder to service.  The Board finds 
the etiology opinion of the March 2009 VA examiner is 
persuasive.  Following a review of the claims folder and 
examination of the Veteran, the examiner opined that because 
it was less likely than not that the Veteran's hypertension 
was traceable to his period of active military service, any 
peripheral vascular disease caused by or aggravated by 
hypertension would not be service connected.  Consequently, 
the Board finds the medical evidence does not demonstrate 
peripheral vascular disease of the lower extremities was 
incurred during service.  

While the Veteran may believe his peripheral vascular disease 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Espiritu, 2 
Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection is not warranted.  

In sum, the Board notes that the available STRs do not show 
the Veteran had complaints or was diagnosed with or treated 
for peripheral vascular disease of the lower extremities 
while in the military.  His post-service medical records also 
do not provide the necessary link between his current 
disability and his period of military service.  He was not 
diagnosed with peripheral vascular disease until 2000, over 
20 years after leaving the military.  So many years between 
his separation from service and the first manifestation or 
treatment for this claimed disorder is a factor for 
consideration in deciding his service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

For these reasons, the preponderance of the evidence is 
against the claim of service connection for peripheral 
vascular disease of the lower extremities.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

Service connection for hypertension is denied.  

Service connection for hypertensive heart disease with left 
ventricular hypertrophy is denied.  

Service connection for peripheral vascular disease of both 
lower extremities is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


